        Case 7:19-cv-01908-RDP-SGC Document 25 Filed 03/01/21 Page 1 of 2                                 FILED
                                                                                                 2021 Mar-01 PM 02:27
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                               NITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

 DRELIJAH J. MUHAMMAD-ALI,                         )
 a.k.a. MARCUS O. TAITE,                           )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )    Case No. 7:19-cv-01908-RDP-SGC
                                                   )
 KAY IVEY, et al.,                                 )
                                                   )
            Respondents.                           )


                                  MEMORANDUM OPINION

        The magistrate judge entered a report on January 27, 2021, recommending the court dismiss

without prejudice as successive this petition for writ of habeas corpus filed pursuant to 28 U.S.C. §

2254 and deny the petitioner’s pending motions. (Doc. 22). The magistrate judge further

recommended a certificate of appealability be denied. (Id.). The petitioner filed objections. (Doc.

23).1

        Petitioner erroneously argues the magistrate judge called him “a largely unintelligible black

negro” and the report “made him a slave without just cause.” (Id. at 5, 11). However, the magistrate

judge made no reference to Petitioner’s race in the report (doc. 22); rather, she simply and correctly

reported that the petition is “largely unintelligible.” (Id. at 1 (citing Doc. 1)). Petitioner also

repeatedly declares his sovereign citizenship entitles him to relief (doc. 23 at 6-11, 13-15), but

federal courts have routinely rejected legal theories propounded “by so-called ‘sovereign citizens’”

as frivolous. See United States v. Sterling, 738 F.3d 228, 233, n.1 (11th Cir. 2013).


        1
         Petitioner signed an “Amended Objection” on February 24, 2021. (Doc. 24). Because the
magistrate judge instructed Petitioner that his objections must be filed within fourteen (14) days of
the entry date of the January 27, 2021 report and recommendation (Doc. 22 at 5-6), the untimely
“Amended Objection” will not be considered.
       Case 7:19-cv-01908-RDP-SGC Document 25 Filed 03/01/21 Page 2 of 2




       After careful consideration of the record in this case, including the magistrate judge’s report

and Petitioner’s objections, the court OVERRULES the objections, ADOPTS the report of the

magistrate judge, and ACCEPTS her recommendation. In accordance with the recommendation,

the court finds the petition (Doc. 1) is due to be DISMISSED WITHOUT PREJUDICE as

successive and the pending motions (Docs. 9, 10, 12, 13, 19) are due to be DENIED. The court

further finds a certificate of appealability is due to be DENIED.

       A separate order will be entered.

       DONE and ORDERED this March 1, 2021.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 2
